DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because of the following:

the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer readable medium storing instructions for causing a computer processor to carry out the method according to any of claims 1-7.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Multi-Attributes and Neural Network-Based Fault Detection in 3D Seismic Interpretation”, Zheng et al. – provided in IDS filed on 08/14/2020.

Referring to claim 1, Zheng et al. disclose a method for detecting an unknown fault in a target seismic volume (Abstract), comprising:
generating a plurality of patches (e.g., patches such as attribute set – Figure 1) from a training (e.g., training such as MLP training – Figure 1) seismic volume (e.g., seismic volume such as seismic cube – Figure 1) that is separate from the target seismic volume (e.g., target seismic volume such as fault probability cube), wherein a patch of the plurality of patches comprises a set of training areas (e.g., fault/non fault – Figure 1) (e.g., “In this method, attributes that extracted at examples locations are trained by MLP to classify the attributes into two output sets representing fault and non-fault.” - page 1498, Methodology section; Figure 1);
generating a label (e.g., sets representing fault and non-fault) for assigning to the patch, wherein the label represents a subset (Figure 1), of the set of training areas, intersected by a known fault specified by a user in the training seismic volume (page 1498, Methodology section; Figure 1; page 1499, Attribute Set section);
training, during a training phase and based at least on the label and the training seismic volume, a machine learning model (page 1498, Artificial Neural Network section; optimized Workflow section; Figure 1); and
generating, by applying the machine learning model (e.g., “Trained MLP network” – Figure 1) to the target seismic volume during a prediction phase subsequent to the training phase, a result to identify the unknown fault in the target seismic volume (pages 1499-1501, Training Results and Discussion section; Figure 2).
As to claim 8, Zheng et al. disclose a system for detecting an unknown fault in a target seismic volume (Figure 1), comprising:
Figure 1); and
memory storing instructions executed by the computer processor (Figure 1), wherein the instructions comprise functionality to:
generate a plurality of patches (e.g., patches such as attribute set – Figure 1) from a training (e.g., training such as MLP training – Figure 1) seismic volume (e.g., seismic volume such as seismic cube – Figure 1) that is separate from the target seismic volume (e.g., target seismic volume such as fault probability cube), wherein a patch of the plurality of patches comprises a set of training areas (e.g., fault/non fault – Figure 1) (e.g., “In this method, attributes that extracted at examples locations are trained by MLP to classify the attributes into two output sets representing fault and non-fault.” - page 1498, Methodology section; Figure 1);
generate a label (e.g., sets representing fault and non-fault) for assigning to the patch, wherein the label represents a subset (Figure 1), of the set of training areas, intersected by a known fault specified by a user in the training seismic volume (page 1498, Methodology section; Figure 1; page 1499, Attribute Set section);
train, during a training phase and based at least on the label and the training seismic volume, a machine learning model (page 1498, Artificial Neural Network section; optimized Workflow section; Figure 1); and
generate, by applying the machine learning model (e.g., “Trained MLP network” – Figure 1) to the target seismic volume during a prediction phase subsequent to the training phase, a result to identify the unknown fault in the target seismic volume (pages 1499-1501, Training Results and Discussion section; Figure 2);
a display device for rendering the result to identify the unknown fault (Figure 2); and
a repository for storing the plurality of patches and the plurality of training areas during the training phase (page 1498, Methodology section; Figure 1).
Referring to claims 2 and 9, Zheng et al. disclose a method/system for detecting an unknown fault in a target seismic volume (Figure 1), further comprising:
pages 1498-1499, Attribute Selection section);
analyzing the seismic data using the machine learning model to generate the result (page 1498, Methodology section; Figure 1); and
determining, based on the result, a location of the unknown fault in the subterranean formation (pages 1499-1501, Training Results and Discussion section; Figures 2-3).
As to claims 3 and 10, Zheng et al. disclose a method/system for detecting an unknown fault in a target seismic volume (Figure 1), further comprising:
extracting one or more training seismic sections from the training seismic dataset, wherein the plurality of patches is generated from the one or more training seismic sections (page 1498, Methodology section; Figure 1; pages 1498-1499, Attribute Selection section),
wherein the known fault is specified in the training seismic dataset by the user (pages 1498-1499, Attribute Selection section).
Referring to claims 4 and 11, Zheng et al. disclose a method/system for detecting an unknown fault in a target seismic volume (Figure 1), wherein generating the label comprises:
identifying a pre-determined label of each training area in the set of training areas (page 1498, Methodology section; Figure 1; page 1499, Attribute Set section); and
including the pre-determined label of each training area in the subset into the label of the patch (page 1498, Methodology section; Figure 1; page 1499, Attribute Set section),
wherein said each training area in the subset comprises a plurality of pixels of the training seismic volume that are intersected by the known fault (pages 1499-1501, Training Results and Discussion section; Figure 2).
As to claims 5 and 12, Zheng et al. disclose a method/system for detecting an unknown fault in a target seismic volume (Figure 1), further comprising:
page 1498, Methodology section; Figure 1; page 1499, Attribute Set section);
analyzing the seismic data using the machine learning model to generate the result (page 1498, Methodology section; Figure 1; pages 1499-1501, Training Results and Discussion section; Figure 2); and
determining, based on the result, a location of the unknown fault in the subterranean formation (pages 1499-1501, Training Results and Discussion section; Figures 2-3),
wherein applying the machine learning model to the target seismic volume comprises:
placing, for an iteration of a plurality of iterations, a sliding window over a seismic section of the seismic data (e.g., fault enhancement filter/iterating – page 1498, Optimized Workflow section; page 1500, lines 3-10; page 1501, lines 1-6; Figure 2),
wherein the machine learning model is applied, during the iteration and using the sliding window, to the seismic section to generate a partial result (page 1498, Optimized Workflow section; page 1500, lines 3-10; page 1501, lines 1-6; Figure 2), and
wherein generating the result comprises:
aggregating a plurality of partial results generated during the plurality of iterations to generate a heat map (page 1498, Optimized Workflow section; page 1500, lines 3-10; page 1501, lines 1-6; Figure 2),
wherein the result comprises the heat map (Figure 2).
Referring to claim 15, Zheng et al. disclose a computer readable medium storing instructions to carry out the method according to any of claims 1-7 (page 1498, Methodology section; Figure 1; page 1499, Attribute Set section; pages 1499-1501, Training Results and Discussion section; Figure 2).
Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason for allowance of claims 6 and 13 is the inclusion of:
obtaining seismic data corresponding to a subterranean formation, wherein the target seismic volume comprises the seismic data ();
wherein applying the machine learning model to the target seismic volume comprises:
placing, for an iteration of a plurality of iterations, a sliding window over a seismic section of the seismic data to generate a partial result, the partial result comprises at least one selected from a group consisting of a fault score and a fault detection mask, and
wherein the machine learning model comprises at least one selected from a group consisting of:
a first convolution neural network (ConvNet) for generating the fault score; and
a second ConvNet, based on at least one intermediate layer of the first ConvNet, for generating the fault detection mask.

Claims 7 and 14 are dependent upon the object claims 6 and 13, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Automatic Fault Surface Detection by Using 3D Hough Transform”, Wang et al., SEG Denver 2014 Annual Meeting, pp. 1439-1444.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN M LE/Primary Examiner, Art Unit 2864